DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                        Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 6, 11, 12, 15, and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            Claim 5 is indefinite as the additional inlets, vessel, chamber, and outlets lacks nexus with the elements set forth in claim 1.  Moreover, it is not clear if said additional elements perform the same function as set forth in claim 1.            In claim 11, “the one or more….chambers” lacks antecedent basis.            In claim 12, “the vapour treatment chambers…..and/or….liquid treatment chambers” lacks antecedent basis.            In claims 15, “the one or more…and/or one or more…treatment chambers” lacks antecedent basis.  It appears that claim 15 was intended to depend from claim 14 and not claim 13.             Claim 20 is confusing in that it is not clear if “at a temperature at the boiling point of the fermented precursor” applies only to the vapor limitation or whether same also applies to the liquid limitation (“extracts extracted in liquid and/or vapour phase”).                                           Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.        Claims 1-10, 12-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 440610 (GB).           Regarding claims 1 and 3-6 GB disclose an apparatus for treating liquid comprising a vapor inlet (holes of 19 but also where tube 13 enters the wall of vessel 14 is considered, as well, an inlet into the vessel); a vessel (14) for housing liquid wherein the vessel  is in fluid communication with the vapor inlet (see Figure); and a vapor outlet (20) wherein said vapor passes through liquid (condensate and fatty acid concentrate) housed in said vessel (14); said liquid in the vessel interacts with material housed in the vessel (same interacts with the wall, i.e. a material element, of the heat jacket (15) within said vessel (14)) and wherein said vapor from the liquid passes directly to the vapor outlet (20), said vapor originating from a source (from column 1 via line 13) and said apparatus of claim 1 being a part of a distillation system (stills/columns 1 and 32).  In the alternative to the liquid in the vessel interacting with the material of the heating jacket wall, the portion of tube 13 which extends into the vessel and supplies vapor therein is also considered to be a chamber in fluid communication with the vessel wherein the material content of same (vapor) is in fluid communication with the liquid contained in the vessel via a perforated wall (holes in pipe; see 19) existing between such a chamber and interior of the vessel.  It should be noted that this alternative addresses instant claim 4.  Regarding claims 5 and 6, GB further discloses said  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebmann (U.S. Patent No. 2152318).            Liebmann discloses a distilled product comprising botanical elements (e.g. berries; page 1, left col.; page 2, left col.) extracted at 60 C, a temperature below the boiling point of a fermented precursor (no specific fermented precursor is recited; e.g. beer boils at roughly 100 C).  Although Liebmann appears to only extract using a vapor phase, it is not seen where extraction by both liquid and vapor would make for a patentable distinction as the same ingredients are extracted whether by liquid or vapor and under reduced temperature conditions.  Since claim 20 does not specify the particular fermented precursor nor the pressure under which boiling is attained, such claim encompasses and includes the situation where a fermented precursor may be  by manipulating the pressure. 
Claim Rejections - 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GB 440610 (GB).            GB is silent regarding the temperature employed in generating the second vapor.  Due to the high presence of water in beer it is expected that the boiling point of the fermented precursor, beer, is at least 212 F.  As the boiling point for ethanol is around 170 F, same requires a lower temperature in generating vapor.  Thus, it would have been well within the purview of a skilled artisan and obvious to same before the effective filing date of the claimed invention to have employed such lower temperature to the liquid contained in the reaction chamber 14 in order to separate a great concentration of alcohol from said liquid, same liquid having much less water than originally present in the beer.            As discussed above, said liquid in the embodiment considering vessel 14 interacts with material housed in the vessel, said material being at least the wall of heat jacket 15.  However, the heat jacket itself does not appear to be housed within the  rejected under 35 U.S.C. 103 as being unpatentable over GB 440610 (GB) taken together with Kiefer et al (U.S. Patent No. 2359860).             Claim 11 calls for the presence of raschig rings, structured packaging or wire mesh packing within said vapor treatment chamber (reaction chamber 14).  However, it is well known to employ packing such as raschig rings within vessels of distillation systems as taught, for example, by Kiefer et al (page 1, right col., line 25; page 2, left col., line 15) as same induces more surface contact between, for example, steam and alcohol sources.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated same in the vessels of GB for such reason.                                              Allowable Subject Matter
9.      Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  It should be noted that this is considering that claim 15 was intended to be dependent on claim 14 which provides the needed antecedent basis as discussed in the rejection under 35 USC 112 above.           The prior art of record neither discloses nor teaches the particular method of 

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
January 11, 2021